15-3530
     Nino v. Doenges, et. al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of October, two thousand sixteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                ROSEMARY S. POOLER,
 9                              Circuit Judges.
10
11
12       - - - - - - - - - - - - - - - - - - - -X
13       LUDYS NINO,
14                Plaintiff-Appellee,
15
16                    -v.-                                               15-3530
17
18       OLIVER DOENGES AND ANDRES SANCHEZ,
19                Defendants-Appellants.
20
21
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANTS:                       VALERIE MAZE KEENEY, Town of
25                                             Greenwich, Greenwich,
26                                             Connecticut.
27


                                                  1
1    FOR APPELLEE:               JOHN R. WILLIAMS, New Haven,
2                                Connecticut.
3
4        Appeal from a judgment of the United States District

5    Court for the District of Connecticut (Hall, C.J.).

6        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

7    AND DECREED that the appeal be DISMISSED.

8        Two Greenwich police officers bring an interlocutory

9    appeal from the ruling of the United States District Court

10   for the District of Connecticut (Hall, C.J.) denying their

11   motion for summary judgment.   We assume the parties’

12   familiarity with the underlying facts, the procedural

13   history, and the issues presented for review.     We dismiss

14   the appeal because we lack jurisdiction to decide, on

15   interlocutory appeal, whether a dispute of material fact is

16   genuine.

17       We must consider our appellate jurisdiction sua sponte

18   even when uncontested by the parties. Bolmer v. Oliveira,

19   594 F.3d 134, 140 (2d Cir. 2010).     Typically, this Court

20   lacks jurisdiction to review the denial of a motion for

21   summary judgment because the denial of such a motion is not

22   a final judgment.   See 28 U.S.C. § 1291; Jones v. Parmley,

23   465 F.3d 46, 54 (2d Cir. 2006).     In qualified immunity

24   cases, however, we may decide interlocutory appeals when

25   defendants argue that they are entitled to immunity either


                                    2
1    on a set of undisputed facts or on plaintiff’s version of

2    the facts.   Salim v. Proulx, 93 F.3d 86, 90 (2d Cir. 1996).

3    In contrast, we may not decide interlocutory appeals about

4    qualified immunity which turn on whether a dispute of fact

5    is “genuine” enough to preclude summary judgment.   Bolmer,

6 594 F.3d at 140-41.

7        The police officers argue that the evidence in their

8    favor was so substantial at summary judgment that there was

9    no genuine dispute as to whether the plaintiff consented to

10   a search of her house.   But that is precisely the kind of

11   argument we cannot consider until there has been a final

12   judgment, and the police officers’ appeal must therefore be

13   dismissed for lack of jurisdiction.   See, e.g., Salim 93
14 F.3d at 90-91.

15       For the foregoing reasons, and finding no merit in the

16   police officers’ other arguments, we hereby DISMISS the

17   appeal.

18
19
20                               FOR THE COURT:
21                               CATHERINE O’HAGAN WOLFE, CLERK
22
23
24




                                   3